The opinion of the court was delivered by
Manning, C. J.
The plaintiff sues to annul a judgment, obtained in one of the District Courts of this city by the defendant, against the *57commercial firm of Dix & Banlett, of which plaintiff was a member. The defendant, before pleading, filed a petition praying the removal of the cause to the Circuit Court of the United States on the. ground that the Company had its domicil in the State of Missouri while the plaintiff was a resident of Louisiana.
A similar application was made in Goodrich & Hunton, which was also an action to annul a judgment, and with which was joined a prayer for an injunction against further proceedings upon the original judgment until the suit for its nullity could be heard. In that case, our decision was based upon that part of the application which demanded the removal because the party was restrained from executing his judgment, and the removal was refused. 29 Annual. 372.
The present suit is divested of that feature, and is an action of nullity pure and simple. The petition for removal was filed in 1874, and is claimed under the act of Congress of 1789.
The action to annul a judgment is a pendant to the original suit; and a consequence of it. In that, the Collier Company sought the jurisdiction of the State Court, and obtained its judgment therein. It was plaintiff, and waiving its right to proceed in the courts of the United States, commenced its action in the courts of the State where its debtors reside. When those debtors, or either of them, attack the judgment rendered against them in the tribunal that rendered it, and seek to annul it, the original.plaintiff has not the right to decline the jurisdiction selected by himself, and compel his debtor to go with him into another forum to test the validity of the judgment obtained by him. The lower Court thus ruled, and we approve it.
The defendant then excepted to the petition of plaintiff, that it discloses no cause of action. The pleadings do not inform us wherein the petition is defective. There is no allegation of the want of any specific ingredient in the complaint of plaintiff, necessary to make it complete, and we are left to conjecture and ascertain what it may be. We discover none.
Whether the alleged grounds of nullity are sufficient to warrant the judgment which the plaintiff asks, and whether the co-defondant, Dix, in the original suit should have been a party to this, are matters for subsequent inquiry. At present, and with the pleadings before us, we have only to reverse the judgment of the lower court which sustained the exception to the petition because it disclosed no cause of action, and dismissed the suit, in doing which the judge was equally reticent with the pleader as to the defects that vitiated the petition.
It is therefore ordered, adjudged, and decreed that the judgment of the lower court is reversed, and the cause is remanded thereto to be proceeded with according to law, the defendant paying costs of appeal.